DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 11, 13, and 15 – 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bamidele et al. (U.S. PG Pub 2017/0153698).

Regarding Claim 1, Bamidele et al. teach a method comprising: 
capturing image data (Element Video Images.  Paragraph 29) representing an image of a live view (LV) (Paragraph 41) by a camera (Figure 3, Element 40.  Paragraph 38) of a wearable heads-up display (WHUD) (Figure 1, Element 10.  Paragraph 28); 
selecting at least a portion of the image data (Element Video Images.  Paragraph 29) based an indication of interest (Element Predefined Cue.  Paragraphs 43 - 45) associated with the image data (Element Video Images.  Paragraph 29); and 
sending (Figure 3, Element 38.  Paragraph 32) the portion of the image data (Element Video Images.  Paragraph 29) external (Paragraph 31) to the WHUD (Figure 1, Element 10.  Paragraph 28) for processing (Figure 3, Element 32.  Paragraph 34).

Regarding Claim 2, Bamidele et al. teach the method of claim 1 (See Above), wherein the indication of interest (Element Predefined Cue.  Paragraphs 43 - 45) comprises a region of interest (Element Window, such as Element 22.  Paragraphs 43 - 45) in the image.

Regarding Claim 3, Bamidele et al. teach the method of claim 2 (See Above), further comprising: defining at least a portion of the region of interest (Element Window, such as Element 22.  Paragraphs 43 - 45) in the image by defining a boundary (Paragraphs 43 - 45.  When the new window is shown with the predefined cue, there will have to be a boundary of the shown window.) associated with a feature of interest (Element Predefined Cue.  Paragraphs 43 - 45) in the image.

Regarding Claim 4, Bamidele et al. teach the method of claim 3 (See Above), wherein the defining the boundary (Paragraphs 43 - 45.  When the new window is shown with the predefined cue, there will have to be a boundary of the shown window.) comprises: defining, in association with the feature of interest (Element Predefined Cue.  Paragraphs 43 - 45), one or more of a bounding box (Paragraphs 43 - 45.  When the new window is shown with the predefined cue, there will have to be a boundary of the shown window.), a set of points, and a bounding curve.

Regarding Claim 5, Bamidele et al. teach the method of claim 2 (See Above), further comprising determining the region of interest (Element Window, such as Element 22.  Paragraphs 43 - 45), including: defining the region of interest (Element Window, such as Element 22.  Paragraphs 43 - 45) in the image by defining a plurality of boundaries (Figure 8.  When the new windows are shown with the pluralities of predefined cues, there will have to be a boundary of the shown windows.) associated with one or more (Figure 8.  Paragraphs 50 – 53) features of interest (Element Predefined Cue.  Paragraphs 43 - 45) in the image.

Regarding Claim 6, Bamidele et al. teach the method of claim 2 (See Above), further comprising determining the region of interest (Element Window, such as Element 22.  Paragraphs 43 - 45) based on an application (Paragraph 43.  Bamidele et al. discloses “The predefined cues may be defined in advance, such as by settings associated with the immersive user interface or may be defined based on an analysis, such as by the processor, of the objects to which the user is most attentive during their viewing of the virtual reality scene.”  The immersive user interface is deemed as being an application.”) being executed by a processor associated with the WHUD (Figure 1, Element 10.  Paragraph 28).

Regarding Claim 7, Bamidele et al. teach the method of claim 2 (See Above), further comprising determining the region of interest (Element Window, such as Element 22.  Paragraphs 43 - 45) based on a location (Paragraph 46) of the WHUD (Figure 1, Element 10.  Paragraph 28).

Regarding Claim 8, Bamidele et al. teach the method of claim 2 (See Above), further comprising determining the region of interest (Element Window, such as Element 22.  Paragraphs 43 - 45) based on a user input (Element attention.  Paragraph 43) at the WHUD (Figure 1, Element 10.  Paragraph 28).

Regarding Claim 9, Bamidele et al. teach the method of claim 2 (See Above), further comprising determining the region of interest (Element Window, such as Element 22.  Paragraphs 43 - 45) based on an area of focus (Element attention.  Paragraph 43) in the LV (Paragraph 41) associated with a user of the WHUD (Figure 1, Element 10.  Paragraph 28).

Regarding Claim 10, Bamidele et al. teach the method of claim 9 (See Above), wherein the area of focus (Element attention.  Paragraph 43) is based on a determination that the user gazing (Element attention.  Paragraph 43) at a given region of the image.

Regarding Claim 11, Bamidele et al. teach the method of claim 2 (See Above), further comprising determining the region of interest (Element Window, such as Element 22.  Paragraphs 43 - 45) based on a distance of an entity (Figure 2, Element 24.  Paragraph 46) in a given region of the image from the camera (Figure 3, Element 40.  Paragraph 38).

Regarding Claim 13, Bamidele et al. teach the method of claim 2 (See Above), further comprising determining the region of interest (Element Window, such as Element 22.  Paragraphs 43 - 45) based on at least one marker of interest (Element Predefined Cue.  Paragraphs 43 - 45) in the image based on the image data (Element Video Images.  Paragraph 29).

Regarding Claim 15, Bamidele et al. teach the method of claim 2 (See Above), wherein the sending (Figure 3, Element 38.  Paragraph 32) the portion of the image data (Element Video Images.  Paragraph 29) comprises: sending (Figure 3, Element 38.  Paragraph 32) a first portion of the image data (Element Video Images.  Paragraph 29) corresponding to the region of interest (Element Window, such as Element 22.  Paragraphs 43 - 45) external (Paragraph 31) to the WHUD (Figure 1, Element 10.  Paragraph 28) for processing (Figure 3, Element 32.  Paragraph 34).

Regarding Claim 16, Bamidele et al. teach the method of claim 15 (See Above), wherein the sending (Figure 3, Element 38.  Paragraph 32) the portion of the image data (Element Video Images.  Paragraph 29) further comprises: 
forming an altered second portion (Figures 2, 5, and 8; Element 20.  Paragraphs 30 – 31) by altering (Figures 2, 5, and 8; Elements 22, 22a, 22b, 24, and 26.  Paragraphs 30, 42, 46, and 52) a second portion (Figures 2, 5, and 8, Element 20.  Paragraphs 30 – 31) of the image data (Element Video Images.  Paragraph 29) corresponding to a portion of the image outside the region of interest (Element Window, such as Element 22.  Paragraphs 43 - 45); and 
sending (Figure 3, Element 38.  Paragraph 32) the altered (Figures 2, 5, and 8; Elements 22, 22a, 22b, 24, and 26.  Paragraphs 30, 42, 46, and 52) second portion (Figures 2, 5, and 8, Element 20.  Paragraphs 30 – 31) of the image data (Element Video Images.  Paragraph 29) external (Paragraph 31) to the WHUD (Figure 1, Element 10.  Paragraph 28).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bamidele et al. (U.S. PG Pub 2017/0153698) in view of Jones et al. (U.S. PG Pub 2017/0200296).

Regarding Claim 12, Bamidele et al. teach the method of claim 2 (See Above).  Bamidele et al. is silent with regards to further comprising determining the region of interest based a presence of text in a given region of the image.
Jones et al. teach further comprising determining the region of interest based a presence of text in a given region of the image (Figure 2C, Element 60.  Paragraph 120).
It would have been obvious to a person of ordinary skill in the art to modify the virtual reality device of Bamidele et al. with the language element of Jones et al.  The motivation to modify the teachings of Bamidele et al. with the teachings of Jones et al. is to enhance textual based content on the display system, as taught by Jones et al. (Paragraph 8).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bamidele et al. (U.S. PG Pub 2017/0153698) in view of Kumar et al. (U.S. PG Pub 2016/0091975).

Regarding Claim 14, Bamidele et al. teach the method of claim 13 (See Above).  Bamidele et al. is silent with regards to wherein the at least one marker of interest comprises one or more human fingers in a predefined orientation in the image.
Kumar et al. teach wherein the at least one marker of interest comprises one or more human fingers in a predefined orientation in the image (Paragraph 41).
It would have been obvious to a person of ordinary skill in the art to modify the virtual reality device of Bamidele et al. with the gesture input of Kumar et al.  The motivation to modify the teachings of Bamidele et al. with the teachings of Kumar et al. is to perform an action based on a hand gesture in the region of interest, as taught by Kumar et al. (Paragraph 5).


Claims 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bamidele et al. (U.S. PG Pub 2017/0153698) in view of Cajigas et al. (U.S. PG Pub 2013/0120224).

Regarding Claim 17, Bamidele et al. teach a wearable heads-up display (WHUD) (Figure 1, Element 10.  Paragraph 28) comprising: 
a camera (Figure 3, Element 40.  Paragraph 38); and 
a controller (Figure 3, Element 32.  Paragraph 34) in communication with the camera (Figure 3, Element 40.  Paragraph 38) and a communication interface (Figure 3, Element 38.  Paragraph 37), the controller (Figure 3, Element 32.  Paragraph 34) to: 
control the camera (Figure 3, Element 40.  Paragraph 38) to capture image data (Element Video Images.  Paragraph 29) representing an image of a live view (LV) (Paragraph 41); 
select at least a portion of the image data (Element Video Images.  Paragraph 29) based an indication of interest (Element Predefined Cue.  Paragraphs 43 - 45) associated with the image data (Element Video Images.  Paragraph 29); and 
send the portion of the image data (Element Video Images.  Paragraph 29) external (Paragraph 31) to the WHUD (Figure 1, Element 10.  Paragraph 28) for processing (Figure 3, Element 32.  Paragraph 34).
Bamidele et al. is silent with regards to a light engine to generate a display light; a display optic to receive the display light, and direct the display light towards a user of the WHUD to form a display image; and a controller in communication with the camera and the light engine.
Cajigas et al. teach a light engine (Figure 2A, Element 125.  Paragraph 42) to generate a display light (Figure 2A, Element not shown, but is the image light.  Paragraph 43); a display optic (Figure 2A, Element 124.  Paragraph 43) to receive the display light (Figure 2A, Element not shown, but is the image light.  Paragraph 43), and direct the display light (Figure 2A, Element not shown, but is the image light.  Paragraph 43) towards a user (Figure 2A, Element 140.  Paragraph 43) of the WHUD (Figure 2A, Element 2.  Paragraph 41) to form a display image (Figure 2A, Element not shown, but is the image light.  Paragraph 43); and a controller (Figure 2A, Element 136.  Paragraph 42) in communication with the camera (Figure 2A, Element 113.  Paragraph 42) and the light engine (Figure 2A, Element 125.  Paragraph 42).
It would have been obvious to a person of ordinary skill in the art to modify the virtual reality device of Bamidele et al. with the display circuitry of Cajigas et al.  The motivation to modify the teachings of Bamidele et al. with the teachings of Cajigas et al. is to provide a flexible head mounted display that is capable of recalibrating the camera and the display, as taught by Cajigas et al. (Paragraph 2).

Regarding Claim 18, Bamidele et al. in view of Cajigas et al. teach the WHUD (Figure 1, Element 10.  Paragraph 28) of claim 17 (See Above).  Bamidele et al. teach wherein the controller (Figure 3, Element 32.  Paragraph 34) is to: determine an application (Paragraph 43.  Bamidele et al. discloses “The predefined cues may be defined in advance, such as by settings associated with the immersive user interface or may be defined based on an analysis, such as by the processor, of the objects to which the user is most attentive during their viewing of the virtual reality scene.”  The immersive user interface is deemed as being an application.”) being executed by the controller (Figure 3, Element 32.  Paragraph 34); and determine the region of interest (Element Window, such as Element 22.  Paragraphs 43 - 45) based on the application (Paragraph 43.  Bamidele et al. discloses “The predefined cues may be defined in advance, such as by settings associated with the immersive user interface or may be defined based on an analysis, such as by the processor, of the objects to which the user is most attentive during their viewing of the virtual reality scene.”  The immersive user interface is deemed as being an application.”).

Regarding Claim 19, Bamidele et al. in view of Cajigas et al. teach the WHUD (Figure 1, Element 10.  Paragraph 28) of claim 17 (See Above).  Bamidele et al. teach wherein the controller (Figure 3, Element 32.  Paragraph 34) is to: determine a location (Paragraph 46) of the WHUD (Figure 1, Element 10.  Paragraph 28); and determine the region of interest (Element Window, such as Element 22.  Paragraphs 43 - 45) based on the location (Paragraph 46).

Regarding Claim 20, Bamidele et al. teach a wearable heads-up display (WHUD) (Figure 1, Element 10.  Paragraph 28) comprising: 
a camera (Figure 3, Element 40.  Paragraph 38); and 
a controller (Figure 3, Element 32.  Paragraph 34) in communication with the camera (Figure 3, Element 40.  Paragraph 38) and a communication interface (Figure 3, Element 38.  Paragraph 37), the controller (Figure 3, Element 32.  Paragraph 34) to: 
control the camera (Figure 3, Element 40.  Paragraph 38) to capture image data (Element Video Images.  Paragraph 29); 
send the portion of the image data (Element Video Images.  Paragraph 29) external (Paragraph 31) to the WHUD (Figure 1, Element 10.  Paragraph 28) for processing (Figure 3, Element 32.  Paragraph 34), the portion of the image data (Element Video Images.  Paragraph 29) based on an indication of interest (Element Predefined Cue.  Paragraphs 43 - 45) associated with the image data (Element Video Images.  Paragraph 29).
Bamidele et al. is silent with regards to a light engine to generate a display light; a display optic to receive the display light, and direct the display light towards a user of the WHUD to form a display image; and a controller in communication with the camera and the light engine.
Cajigas et al. teach a light engine (Figure 2A, Element 125.  Paragraph 42) to generate a display light (Figure 2A, Element not shown, but is the image light.  Paragraph 43); a display optic (Figure 2A, Element 124.  Paragraph 43) to receive the display light (Figure 2A, Element not shown, but is the image light.  Paragraph 43), and direct the display light (Figure 2A, Element not shown, but is the image light.  Paragraph 43) towards a user (Figure 2A, Element 140.  Paragraph 43) of the WHUD (Figure 2A, Element 2.  Paragraph 41) to form a display image (Figure 2A, Element not shown, but is the image light.  Paragraph 43); and a controller (Figure 2A, Element 136.  Paragraph 42) in communication with the camera (Figure 2A, Element 113.  Paragraph 42) and the light engine (Figure 2A, Element 125.  Paragraph 42).
It would have been obvious to a person of ordinary skill in the art to modify the virtual reality device of Bamidele et al. with the display circuitry of Cajigas et al.  The motivation to modify the teachings of Bamidele et al. with the teachings of Cajigas et al. is to provide a flexible head mounted display that is capable of recalibrating the camera and the display, as taught by Cajigas et al. (Paragraph 2).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Davami (U.S. PG Pub 2018/0157045) and Ollila (U.S. PG Pub 2019/0260981) disclose an HMD that determines a point or region of interest in the forward field of view that can be implemented on a server external to the HMD.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690. The examiner can normally be reached Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625